Citation Nr: 0522316	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  98-05 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1976 to July 
1984, and died in December 1993.  The appellant is claiming 
benefits as the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that the appellant was scheduled, at her 
request, for Board hearings in Washington, DC, in August 
2002, October 2002, January 2003, and May 2003.  Each time, 
the appellant requested that the hearing be postponed so she 
could obtain certain records.  Each time, rescheduling was 
granted.  She was again scheduled for a hearing in October 
2003, but this time she cancelled it, through a statement 
from her representative dated in October 2003.  Therefore, 
the Board finds that all due process has been satisfied with 
respect to the appellant's hearing request.


FINDINGS OF FACT

1.  The veteran died in December 1993.  According to the 
death certificate, the immediate cause of his death was 
carcinoma of the esophagus with metastasis.  No other 
contributing causes were indicated.

2.  At the time of his death, the veteran was service 
connected for degenerative joint disease of the lumbar spine, 
rated as 10 percent disabling; and for residuals of left 
wrist fracture, left heel fracture, seborrheic dermatitis, 
and bilateral high frequency hearing loss, all rated 
noncompensable (0 percent) throughout the veteran's lifetime 
after service.

3.  The veteran's separation document, DD Form 214, shows he 
had service within the Republic of Vietnam.

4.  No competent medical evidence has been submitted or 
identified to demonstrate that the veteran's death was 
related to his military service, including to exposure to 
Agent Orange.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service, nor may it be presumed to have been related to his 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303(a)(c), 3.307, 3.309, 3.310, 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are entirely silent for 
treatment of carcinoma of the esophagus with metastasis.

In October 1984, the veteran underwent VA examination.  There 
were no abnormal findings with regard to his nose, sinuses, 
mouth, or throat.

A May 1993 VA treatment record shows the veteran was 
diagnosed with squamous cell cancer beneath the tongue in 
October 1992.  He was under the care of an ear, nose, and 
throat physician.  The veteran was noted to be a smoker.

A June 1993 VA record shows the veteran smoked two packs per 
day for 48 years.  A chest X-ray showed a right parabrachial 
mass.

July 1993 VA hospital records show the veteran had cancer of 
the tongue.  He was normally followed for this at Wilford 
Hall in San Antonio.  The veteran was subsequently diagnosed 
with carcinoma of the esophagus, with mediastinal and 
possible liver metastasis.

December 1993 VA hospital records show the veteran was 
diagnosed with carcinoma, esophagus, with progressive liver 
metastasis, among other disorders.

The veteran's December 19, 1993, death certificate shows the 
immediate cause of his death was carcinoma of the esophagus 
with metastasis.

At the time of his death, the veteran was service connected 
for degenerative joint disease of the lumbar spine, rated at 
10 percent disability; and residuals of left wrist fracture, 
left heel fracture, seborrheic dermatitis, and bilateral high 
frequency hearing loss, all rated noncompensable.

In a December 1993 letter, the RO informed the veteran, who 
had previously applied for service connection, that the law 
did not provide for service connection for esophageal cancer 
secondary to Agent Orange exposure.  However, the veteran's 
claim was deferred pending receipt of final Agent Orange 
regulations.

In a June 1997 written statement, the appellant indicated the 
veteran was exposed to Agent Orange in Vietnam, and said this 
might have led to his health problems.

In a July 1997 written statement, the appellant indicated 
that the veteran's esophageal cancer had started with cancer 
of the tongue.

On her April 1998 substantive appeal (VA Form 9), the 
appellant indicated there were hospital records for the 
veteran from the Lackland Wilford Hall, for 1991 and 1992.  

A May 2000 response from the National Personnel Records 
Center shows there were no records for the veteran at Wilford 
Hall, Lackland Air Force Base.

II.  Analysis

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In February 2004 and February 2005 letters, the RO informed 
the appellant of its duty to assist her in substantiating her 
claim under the VCAA, and the effect of this duty upon her 
claim.  In addition, the appellant was advised, by virtue of 
a detailed March 1998 statement of the case (SOC) and March 
2002 and January and April 2005 supplemental statements of 
the case (SSOCs) issued during the pendency of this appeal, 
of the pertinent law, and what the evidence must show in 
order to substantiate her claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish 
entitlement to service connection for the cause of the 
veteran's death.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the March 2002 SSOC 
contained the new duty-to-assist regulations codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  All the above notice documents must 
be read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Discussion

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities when manifested to a compensable degree within 
the initial post-service year.  38 C.F.R. §§ 3.307, 3.309(a) 
(2004).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed by law to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312 (2004).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected disability accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

VA regulations also provide that, if a veteran was exposed to 
an herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes, Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

In this case, the appellant contends that some event or 
illness in service caused or led to her husband's death.  As 
stated before, the veteran's death certificate states that he 
died from carcinoma of the esophagus with metastasis.

However, the veteran's service medical records are silent for 
any manifestation of, treatment for, or diagnosis of any 
mouth, throat, or esophagus disorder.  Furthermore, the first 
manifestation of the veteran's disorder, documented in the 
record to be 1992 and stated by the appellant to be 1989, 
occurred several years after his separation from military 
service.

In addition, while the veteran was service connected for 
several disabilities during his lifetime, they were rated as 
a total of 10 percent disabling, and there is no competent 
evidence that any of the service-connected disabilities 
contributed to his death in December 1993.  Indeed, the 
appellant does not even contend that the veteran's service-
connected disabilities led to his death.

In evaluating the appellant's premise for service connection 
for cause of death, the Board notes that she has contended 
that the veteran's health problems were due to his exposure 
to Agent Orange in service.  The veteran's records show 
service in Vietnam during the Vietnam era, so exposure to 
Agent Orange is presumed.  However, the veteran's cancer of 
the esophagus is not one of the disabilities considered 
presumptively related to exposure to Agent Orange.  
Furthermore, the appellant has also contended that the 
veteran's cancer began as cancer of the tongue or mouth.  
Indeed, one of his VA records shows that cancer was found 
underneath his tongue.  However, even accepting the 
appellant's statements as true, there is no presumption in 
the law for service connection for cancer of the tongue or 
mouth, as due to Agent Orange exposure.  Therefore, even if 
the veteran's cancer of the esophagus began as cancer of the 
tongue, the Board cannot grant service connection on that 
basis.

For this reason, the Board finds that a remand to the RO 
requesting an additional search for hospital records from 
1989 and 1990 for the veteran would be futile and unhelpful 
to the appellant.  As noted above, even assuming the veteran 
had the disorder the appellant believes those records would 
prove, service connection is precluded based on the stated 
diagnosis.

While the claim on appeal is limited to the contention that 
service connection for cause of death is warranted on a 
presumptive basis as due to exposure to Agent Orange, the 
Board has considered whether the claim can be granted under 
the general legal provisions pertaining to direct service 
connection.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd 
sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 
Vet. App. 155, 160-61 (1997).  However, there is no 
professional medical opinion of record that links the 
veteran's cancer of the esophagus, or his described cancer of 
the mouth or tongue, with his military service.

We recognize the appellant's sincere belief that the 
veteran's death was related in some way to his military 
service, including to his exposure to Agent Orange.  
Nevertheless, and with all due respect for her sincerity, the 
appellant has not been shown to have the professional 
expertise necessary to provide meaningful evidence regarding 
any causal relationship between the veteran's death and his 
military service.  See, e.g., Routen v. Brown, 10 Vet. App. 
183, 186 (1997); ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied 119 S. Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Therefore, although we are deeply sympathetic with the 
appellant's loss of her husband, we find a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 
(1996).  Here, the appellant has not submitted or identified

any competent medical evidence to provide a nexus between any 
in-service injury or disease and the conditions that caused 
or contributed to the cause of the veteran's death.  The 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


